NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT LEE JENKINS,                             No. 19-17416

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05762-WHA

 v.
                                                MEMORANDUM*
TED BLOOM; S. CAMPAIGNE; K.
THOMPSON; D. CHAMBERLAIN,
Corrections Captain; K. HOFFMAN,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      California state prisoner Robert Lee Jenkins appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First Amendment

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Jenkins’s action because Jenkins failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must allege facts sufficient to state a plausible claim); Rhodes v. Robinson,

408 F.3d 559, 567-68 (9th Cir. 2005) (elements of a First Amendment retaliation

claim in the prison context); see also Gonzalez v. Planned Parenthood of L.A., 759

F.3d 1112, 1115 (9th Cir. 2014) (although the court accepts as true factual

allegations in a complaint, it need not accept as true allegations that contradict

matters incorporated by reference).

      AFFIRMED.




                                           2                                    19-17416